COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00235-CR
                            NO. 02-16-00236-CR
                            NO. 02-16-00237-CR
                            NO. 02-16-00238-CR


PETRIE MARQUETTE ROBINSON                                        APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

        FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
     TRIAL COURT NOS. F-2008-0469-B, F-2008-0468-B, F-2008-0467-B,
                           F-2008-0466-B

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      On August 20, 2015, Appellant Petrie Marquette Robinson filed a “Motion

for Court to Provide Informa Pauperis for Transcripts and All Documents in the

Said Cause Numbers Shown.” Through that motion, Robinson sought to obtain a


      1
      See Tex. R. App. P. 47.4.
copy of the trial record in cause numbers F-2008-0466-B, F-2008-0467-B, F-

2008-0468-B, and F-2008-0469-B, so that he could prepare an application for

writ of habeas corpus.     The trial court signed an order granting Robinson’s

motion on September 14, 2015.        Although the trial court granted Robinson’s

motion, he filed a notice of appeal in each of his cases on October 5, 2015,

challenging the trial court’s order that granted his motion because “in retrospect”

he seeks additional documents not contained in the trial record.

      On June 22, 2016, we sent a letter to Robinson to inform him that we

received his notices of appeal and that we were concerned that we lacked

jurisdiction over his appeals because it appeared that no constitutional provision,

statute, or rule authorizes his appeals. See Abbott v. State, 271 S.W.3d 694,

697 (Tex. Crim. App. 2008) (“[W]e have not found any rule or any statutory or

constitutional provision that would authorize appellant’s appeal . . . . The court of

appeals, therefore, lacked jurisdiction to decide the merits of appellant’s

appeal.”). We informed Robinson that we would dismiss his appeals for want of

jurisdiction unless he or any party desiring to continue the appeals filed a

response showing grounds for continuing them on or before July 5, 2016.

Although Robinson filed a response, it does not raise grounds for continuing

these appeals.




                                         2
      Accordingly, these appeals are dismissed for want of jurisdiction. See Tex.

R. App. P. 43.2(f).


                                                 /s/ Sue Walker
                                                 SUE WALKER
                                                 JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 4, 2016




                                       3